DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 27-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-16 of U.S. Patent No. 10,560,894.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to the claims of U.S. Patent No. 10,560,894.  
Claim 27 of the pending application is similar to claim 1 lines 1-26, claim 10 lines 1-17, claim 11, claim 12, and claim 16 of U.S. Patent No. 10,560,894.  
Claim 28 of the pending application is similar to claim 2 of U.S. Patent No. 10,560,894.  
Claim 29 of the pending application is similar to claim 3, claim 10 lines 18-22, claim 14, and claim 15 of U.S. Patent No. 10,560,894.  
Claim 30 of the pending application is similar to claim 4 of U.S. Patent No. 10,560,894.  
Claim 31 of the pending application is similar to claim 5 of U.S. Patent No. 10,560,894.  
Claim 32 of the pending application is similar to claim 6 of U.S. Patent No. 10,560,894.  
Claim 33 of the pending application is similar to claim 7 of U.S. Patent No. 10,560,894.  
Claim 34 of the pending application is similar to claim 8 of U.S. Patent No. 10,560,894.  
Claim 35 of the pending application is similar to claim 9 of U.S. Patent No. 10,560,894.  


Allowable Subject Matter
Claims 27-35 are allowed (pending double patenting rejection above).
The following is an examiner’s statement of reasons for allowance: 
Independent claim 27:
U.S. Publication No. 2012/0256009 to Mucignat et al disclose in Figures 1,7 in a … network having an end node (thermostat 110) operable in a sleep mode and an awake mode (thermostat 110 can operate in sleep mode and awake mode; Sections 0051-0055, 0089, 0123, 0133, 0135, 0153), an energy-efficient method of transmitting data from the end node to a destination node (server 716), comprising:
Transmitting a first message (packet from thermostat 110), the first message including a tag ID (combination of address and port) of the destination node and message data (data), from the end node to a parent node (router in private network 702) of the end node (router in private network 702 is a parent node of thermostat 110 since router in private network 702 provides thermostat 110 access to networks)...  Thermostat 110 sends a packet to a router in private network 702.  The packet includes a source address of 192.168.1.108 of thermostat 110, source port of 60720 of thermostat 110, destination address of 107.20.224.12 of server 716, and destination port of 443 of server 716, in addition to data.  
…
In response to determining that the parent node is not the destination node: 
…a node (router of private network 702) other than the end node…
Performing, at the node, a routing procedure that tranmits a second message (packet 720 from router of private network 702), comprising the first message, to the destination node...  Router of private network 702 determines whether or not it is the server 716 by checking the destination address and destination port of the received packet from thermostat 110.  Since the destination address and destination port of the received packet from thermostat 110 indicates that the destination is server 716, router of private network 702 determines that it is not server 716.  So, router of private network 702 replaces the source address of the received packet with its own source address of 76.21.3.203 and replaces the source port of the received packet with its own source port of 1022.  Then, router in private 
Mucignat et al do not disclose in a mesh network having an end node operable in a sleep mode and an awake mode, an energy-efficient method of transmitting data from the end node to a destination node, comprising: … receiving, at the end node, a first acknowledgement from the parent node acknowledging receipt of the first message by the parent node; and causing the end node to enter sleep mode in response to the first acknowledgement…
U.S. Publication No. 2010/0051692 to Knudson et al disclose in Figures 3, 5A, 5B a wireless mesh (0005, 0038) network wherein a RFID portal 43 powers up device 42 (claimed “end node”).  Upon being powered up, device 42 transitions to a fully powered state and then sends data to router 44 (claimed “parent node”).  Router 44 then sends an acknowledgement (claimed “first acknowledgment”) to device 42 acknowledging receipt of the data.  After receiving the acknowledgment from router 44, device 42 returns to the sleep state.  Refer to Sections 0016, 0047-0048, 0054, 0061-0065.  

However, none of the prior art disclose the limitation “…transmitting a first message, the first message including a tag ID of the destination node and message data, from the end node to a parent node of the end node, wherein the tag ID represents an identifier of the destination node that differs from a network address of the destination node assigned by the mesh network; … in response to determining that the parent node is not the destination node: performing, at a node other than the end node, a discovery procedure that identifies the network address of the destination node based on the tag ID; performing, at the node, a routing procedure that tranmits a second message, comprising the first message, to the destination node based on the network address and receives, at the parent node, a second acknowledgement acknowledging receipt of the first message by the destination node.”, and can be logically combined with Mucignat et al and Knudson et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20060221993 to Liao et al disclose in Figures 1-12 a system with an access point and a plurality of stations each for exchanging wireless data communication messages with the access point; messages include a message header and a plurality of data units and each of the data units includes a respective data unit header and a respective data frame, wherein each data unit header identifies a respective one of the stations as a recipient to receive the respective data frame of the data unit.   Refer to Sections 0031-0092.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Christine Ng/
Examiner, AU 2464
April 1, 2021